UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 16, 2011 Kinetic Concepts, Inc. (Exact name of registrant as specified in its charter) Texas 0001-09913 74-1891727 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8023 Vantage Drive San Antonio, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(210) 524-9000 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On February 16, 2011, John P. Byrnes notified Kinetic Concepts, Inc. (the “Company”) that he was resigning as a member of the Company’s board of directors, effective immediately. Mr. Byrnes joined the Company’s board in 2003 and at the time of his resignation served on the Audit and Compliance Committee. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KINETIC CONCEPTS, INC. Date: February 18, 2011 By: /s/ Martin J. Landon Name: Martin J. Landon Title: Executive Vice President and Chief Financial Officer
